Citation Nr: 0719768	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a right knee injury, status post arthroscopy and 
medial menisectomy.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

3.  Entitlement to a compensable rating for atrophy of the 
right testis.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965; and from September 1966 to July 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2002 and August 2002 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was remanded in August 2005 for further 
development.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right knee 
injury, status post arthroscopy and medial menisectomy are 
manifested by complaints of pain, tenderness, and swelling; 
examination shows degenerative changes and pain on flexion at 
60 degrees with no limitation of extension, or recurrent 
subluxation and lateral instability; the disability picture 
results in moderately severer functional impairment.   

2.  The current 10 percent evaluation assigned to the 
veteran's tinnitus disability is the maximum evaluation under 
VA rating criteria.

3.  The veteran's service-connected atrophy of the right 
testis is manifested by a moderate degree of atrophy in the 
right testis.  There was no atrophy of the left testis.  

4.  The veteran's service-connected disabilities do not 
preclude substantially gainful employment consistent with his 
education and employment history.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
residuals of a right knee injury, status post arthroscopy and 
medial menisectomy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5257, 5260, 5261 (2006).

2.  There is no legal basis for the assignment of a 
disability rating in excess of 10 percent for the veteran's 
tinnitus disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2006); Smith v. 
Nicholson, 451 F.3d 1344 (2006).

3.  The criteria for entitlement to a compensable rating for 
the veteran's service-connected atrophy of the right testis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 7523 (2006).

4.  The criteria for entitlement to a total disability rating 
due to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his increased rating claims for tinnitus, his right knee 
disability, and his right testis disability in April 2002.  
Later that month (and again in May 2002) a VCAA letter was 
issued to the appellant.  This letter effectively notified 
the appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Since the April 2002 VCAA notice 
preceded the August 2002 RO rating decision, there is no 
defect with respect to the timing of the VCAA notice.   

The veteran filed his TDIU claim in June 2001.  That same 
month, a VCAA letter was issued to the appellant.  This 
letter effectively notified the appellant of what information 
and evidence is needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Since the June 
2001 VCAA notice preceded the March 2002 RO rating decision, 
there is no defect with respect to the timing of the VCAA 
notice.   
 
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of increased 
ratings, VA believes that the Dingess/Hartman analysis must 
be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant letters in 
which it advised the appellant of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Moreover, the RO 
sent the veteran an October 2006 correspondence that fully 
complied with Dingess/Hartman. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examination reports.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

Right knee
The veteran's service-connected residuals of a right knee 
injury, status post arthroscopy and medial menisectomy have 
been rated by the RO under the provisions of Diagnostic Code 
5260.  Under this regulatory provision, limitation of flexion 
of the leg to 60 degrees warrants a zero percent rating; a 10 
percent rating is warranted when flexion is limited to 45 
degrees; a 20 percent rating is warranted when flexion is 
limited to 30 degrees; a 30 percent rating is warranted when 
flexion is limited to 15 degrees.  

The Board notes that separate ratings under Diagnostic Code 
5260 (leg, limitation of flexion) and Diagnostic Code 5261 
(leg, limitation of extension), both codified at 38 C.F.R. 
§4.71a, may be assigned for disability of the same joint.  
See VAOPGCPREC 9-2004.  

Limitation of extension of the leg to 5 degrees warrants a 
zero percent rating.  A 10 percent rating is warranted when 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is warranted when extension is 
limited to 30 degrees.  A 50 percent rating is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.
  
Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

The law also permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a 
rating of 10 percent is warranted when the veteran 
experiences slight subluxation or lateral instability.  A 
rating of 20 percent is warranted when the veteran 
experiences moderate subluxation or lateral instability.  A 
rating of 30 percent is warranted when the veteran 
experiences severe subluxation or lateral instability 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran underwent a VA examination in May 2002.  He 
reported that he injured his right knee in a parachute jump; 
and he has had increasing pain and dysfunction (weakness, 
fatigability, incoordination, giving way 3-4 times per day, 
locking twice a day).  He can walk only a half block at a 
time and has impaired ability to squat, kneel, run, and climb 
stairs.  

Upon examination, the veteran limped on the right without 
assistive device; but he was able to move about the examining 
room, mount and dismount the examining table, and rise from 
the supine to sitting position.  There was pain, tenderness, 
limitation of motion, and pain on motion of the right leg.  
Range of motion was from 9 degrees to 78 degrees.  The knee 
also showed stasis dermatitis, and scarring from the vein 
stripping.  There was 2+ edema.  Homans was negative.  He was 
diagnosed with degenerative joint disease of the right knee.  
X-rays showed "incipient" healed fracture and was positive.  
Vascular lab studies were positive.  

Review of the outpatient records from February 2004 through 
September 2006 reflect little treatment regarding the 
veteran's right knee.  Most of the records are focused on his 
left hip.  

The veteran underwent another VA examination in October 2005.  
The claims file was not available to the examiner at the time 
of the examination.  However, the examiner submitted an April 
2006 addendum to his report after reviewing the claims file.  
The veteran complained that his right knee hurts daily.  The 
pain averages a 6 on a scale of 1-10.  He experiences 
occasional swelling.  The knee pops; and the veteran wears a 
brace.  He does not use any ambulatory aids.  Even with the 
brace, the knee gives way approximately three times per week 
(but he does not fall down).  In addition to the brace, 
treatment consists of taking an anti-inflammatory.  The knee 
disability affects his work because it is occasionally hard 
to bend, or to stand for a couple of hours.  It affects his 
daily activities in that he does less walking, no fishing, no 
baseball or softball; and it is difficult for him to walk up 
or down the stairs.  

Upon examination, the veteran had a slight limp on the right.  
He was tender laterally.  His cruciate and collateral 
ligaments were stable.  McMurray test, external torsion some 
complaint laterally.  Internal torsion some complaint 
laterally.  There was no effusion or crepitation.  There was 
no fatigability on active range of motion.  Manual muscle 
strength testing was 5/5.  Upon range of motion testing, the 
veteran achieved 70 degrees of active flexion; 95 degrees of 
passive flexion; and zero degrees extension.  He had 
complaints of pain with terminal flexion.  There was no 
change with repeat flexion.  Evidence of pain began at 60 
degrees of flexion.  The examiner opined that the veteran's 
functional impairment was moderately severe.  There was no 
weakness or fatigability.  There was some incoordination/limp 
on the right.  An MRI showed post surgical changes to the 
medial and lateral menisci.       

After reviewing the veteran's claims file, the examiner 
submitted an April 2006 addendum.  He once again noted that 
with respect to the veteran's right knee, there was no 
recurrent subluxation or lateral instability.  He noted the 
history of the veteran's right knee disability.  His 
assessment remained unchanged.  

The Board notes that a disability rating of 30 degrees is the 
maximum allowable for limitation of leg flexion.  Moreover, 
it is allowed when the veteran's leg flexion is limited to 15 
degrees.  The veteran's leg flexion is not limited to nearly 
that degree.  At his May 2002 VA examination, he was able to 
achieve flexion to 78 degrees.  At his most recent 
examination (October 2005) he was able to achieve active 
flexion to 70 degrees, and passive flexion to 95 degrees.  He 
was able to achieve 60 degrees of active flexion before 
evidencing pain.  

Although examination in May 2002 suggested limitation of 
extension to 9 degrees, at the October 2005 VA examination 
the veteran was able to achieve extension to zero degrees.  
At any rate, a compensable rating for extension is not 
warranted unless extension is limited to 10 degrees.  

The Board notes that a separate rating for recurrent 
subluxation or lateral instability under Diagnostic Code 5257 
is not warranted.  The October 2005 VA examiner noted that 
the veteran's cruciate and collateral ligaments were stable.  
In his April 2006 addendum, he specifically stated that the 
veteran did not suffer from recurrent subluxation or lateral 
instability.  

Finally, in regards to DeLuca criteria, they were addressed 
by the October 2005 VA examiner.  He specifically stated that 
there was no fatigability on active range of motion; there 
was no change with repeat flexion; and that there was no 
weakness or fatigability.  He did acknowledge that there was 
some incoordination/limp on the right.  However, the Board 
finds that there is no medical evidence to show that there is 
any additional loss of motion of the right knee due to pain 
or flare-ups of pain, supported by objective findings, or due 
to excess fatigability, weakness or incoordination, to a 
degree that supports a rating in excess of 30 percent.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 30 percent for residuals of a 
right knee injury, status post arthroscopy and medial 
menisectomy must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

Tinnitus
The veteran has requested a disability rating in excess of 10 
percent for his service-connected tinnitus disability.  

The Board notes that a 10 percent rating is the maximum 
schedular rating for tinnitus even in cases, as here, where 
the veteran reports that the tinnitus is associated with both 
ears.  In Smith v. Nicholson, 19 Vet.App. 63, 78, (2005) the 
U.S. Court of Appeals for Veterans Claims (CAVC) held that 
the pre-1999 and pre-June 13, 2003 versions of DC 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (2006), 
the Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

The veteran's service-connected tinnitus has been assigned a 
10 percent rating which is the maximum schedular rating 
available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied. Sabonis v. Brown, 6 Vet.App. 
426 (1994).

Atrophy of the right testis
The veteran's service-connected atrophy of the right testis 
has been rated by the RO under the provisions of Diagnostic 
Code 7523.  Under this regulatory provision, complete atrophy 
of one testis warrants a noncompensable rating.  A 20 percent 
rating is warranted for complete atrophy of both testes.  

The veteran underwent a VA examination in May 2002.  He was 
found to have an atrophic right testicle (not left) while 
serving in Vietnam.  Upon examination, his right testicle was 
found to be atrophic and shrunken (measuring 1/3 inches x 3 
cm.).  There is no mention of any left testicle atrophy.  

The veteran underwent a VA examination in October 2005.  The 
examiner noted that the veteran's claim had been remanded due 
to confusion over which testicle (or both) was atrophic.  He 
noted that the service medical records showed that the 
veteran's right epididymitis and testis were described as 
swollen and tender.  He also noted that some rating 
examinations cited left testicle pain in April 1968.  An 
October 1999 examiner noted that both of the veteran's 
testicles were atrophic; but no measurements were given.  
Finally, he noted that in May 2002, the veteran's right 
testicle was found to be atrophic.    

Upon examination, the examiner found that a scrotal and 
testicular examination was difficult due to the veteran's 
obesity.  However, he stated that it was clearly the right 
testicle that was atrophic.  It measured 5 cm. by 4 cm.  The 
testicle was normally firm.  The examiner initially thought 
that the left testicle might also be atrophic.  However, what 
was palpated was a probable 1.5 cm. spermatocele.  The 
testicle itself was fully normal, though it could not be 
adequately measured.  He found no evidence of left testicular 
atrophy.  Considering the difficulty of the examination, the 
examiner planned to perform an ultrasound.  However, the 
veteran failed to report for it.  The examiner found that the 
veteran had right testicular atrophy of a moderate degree.  

The Board notes that in order to warrant a compensable rating 
for atrophy of the testis, the atrophy must exist in both 
testes.  The veteran's May 2002 VA examination noted no 
atrophy of the left testicle.  Furthermore, his most recent 
(and most probative) VA examination of October 2005 
specifically found no atrophy of the left testicle.  In the 
absence of atrophy of both testes, a compensable rating is 
not warranted.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for atrophy of the right 
testis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

TDIU
In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  

The veteran is service connected for post traumatic stress 
disorder (PTSD), evaluated as 70 percent disabling; status 
post varicose veins, right leg, evaluated as 40 percent 
disabling; right knee injury with chondromalacia, status post 
arthroscopy and medial menisectomy, evaluated as 30 percent 
disabling; chondromalacia, left knee with pain on motion, 
evaluated as 10 percent disabling; tinnitus, evaluated as 10 
percent disabling; tension headaches, evaluated as 
noncompensable; scar on the left tympanic membrane, evaluated 
as noncompensable; bilateral hearing loss, evaluated as 
noncompensable; and atrophy of the right testis, evaluated as 
noncompensable.  His combined rating is therefore 90 percent.  
See 38 C.F.R. § 4.25.  Thus, given that the veteran has one 
service-connected disability rated over 40 percent and his 
combined rating is over 70 percent, the veteran does meet the 
schedular requirements for a total disability rating based on 
individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the veteran's 
service-connected disabilities result in impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of 
service-connected disabilities.  

The veteran's June 2001 TDIU claim stated that he was 
currently employed as a custodial worker, where he has worked 
since September 1984.  According to the June 2001 claim, the 
veteran still works 40 hours per week.  Although somewhat 
unclear, it appears that the veteran reported that he had 
some high school education.   His highest gross earnings per 
month were listed as $993.28.  The veteran's March 2007 Brief 
states that the veteran is still employed.  As such, the sole 
issue is whether his current employment constitutes 
"substantial gainful employment."  The claims file contains 
no further evidence reflecting that his hours have decreased 
from the 40 hours per week her stated in June 2001.  There is 
no evidence that he has missed time from work or lost wages 
as a result of his service connected disabilities.  

After reviewing the evidence of record, the Board finds that 
the evidence does not support a finding that the veteran's 
service-connected disabilities alone are of such severity as 
to preclude substantially gainful employment.  In making this 
decision, the Board concedes that the veteran's service 
connected disabilities might preclude certain types of 
employment; however, there is no evidence that all forms of 
employment are precluded by the veteran's various 
disabilities.  To the contrary, the evidence indicated that 
the veteran is still working the same full time job he has 
been performing since September 1984.  

In sum, there is no persuasive evidence of record 
demonstrating that the veteran's service-connected 
disabilities alone render him unemployable, nor is the 
evidence in a state of equipoise on that question.  As such, 
the veteran's claim for a TDIU is 
denied.


ORDER

The appeal is denied as to all issues.  




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


